Dissenting Opinion.
Todd, J.
Having made á thorough examination of all the evidence bearing upon the parnership settlement of Keough & Foreman, and that evidence being the identical evidence which was before the experts *1441selected by the parties to make the settlement, and subsequently placed before the auditors, I am entirely satisfied that, both the experts and auditors made serious mistakes to the prejudice of Keough in their respective reports. In point of fact, it is clear to my mind, as clear as an arithmetical calculation can make it, that at the dissolution of the partnership of Keough & Foreman, instead of Keough owing Eoreman the amount or balance reported by the experts, Eoreman was at the time indebted to Keough in a much larger sum. My conclusion on this point would not be so positive were it not that the same evidence — all the sources of information — -were before me, and examined by me, upon which the previous investigations were had and reports made. I have commenced at the same starting point where the experts began, traveled with them over the same sources of investigation, and reviewed their methods and calculations, and have discovered their errors, some of which are, indeed, apparent on the very face of' their report. Being firmly convinced, as a matter of fact, that the experts made serious mistakes, and presented to the parties an incorrect statement and a false balance touching their partnership affairs and liabilities, and that in accordance with such statement Keough paid to Eoreman something that he really did not owe him, under the belief that the settlement was just and that he did owe. the balance thus paid ; in other words, being fully satisfied that the experts were in error in reporting a balance against Keough, and Keough equally in error in paying that incorrect balance, I cannot yield, in the face of such conviction of fact, to tbe legal propositions advanced in the majority opinion, by the effect of which, as construed, a court of justice is powerless to correct the error and right the party wronged by it, even under circumstances as viewed and’ detailed in that opinion. If Keough and Foreman had made the settlement themselves without the help or interposition of third persons, and' in that settlement a grave error had been committed to the prejudice of either party, I cannot doubt but that the party injured would have the right to correct the error, and if he failed to do it in his lifetime, or even-to discover it, that his right of action to do so would survive to bis heirs or legal representatives. And I cannot see that it would make .the-slightest difference if, instead of making the settlement themselves, they accepted a false or erroneous plan of settlement prepared by others, and a plan false and erroneous through the mistakes and blunders of these agents. In both cases we must presume that the parties madé or accepted the settlement, and-carried it out under the honest belief that the settlement was just and correct. If that bélief was unfounded, and the plan of settlement in truth was vicious and unjust, then, in either case, the act of making the settlement, or accepting that made by others-, was done “from a mistaken belief in the existence of that which had *1442none,” and thus fills literally the textual definition of error under the article of the Code quoted in the majority opinion — C. C. 1821. I fail to recognize the distinction between settlements made, even in the manner this was made, and other kinds of contracts, conventions and agreements. They are all equally subject to impeachment and attack on account of fraud or error, and equally vitiated by such causes. Nor do I see that confidence and absolute trust in the honesty and skill of those employed to make a partnership settlement and a prompt and ready acceptance of the plan of settlement growing out of such confidence, impairs or detracts from the right of a party injured by it to make complaint, nor can such acceptance, in my opinion, be reasonably styled negligence on the part of one possessing or exercising such faith and placing such reliance on others, and a negligence, too, so grave as to ■deprive a party of all right of action on the ground of error. The vital question after all, in all such matters, is, whether the error exists ; and to me it seems of little import whether a party fell into that error from •an excessive or blin 1 confidence in his own judgment and skill, or in that of others employed by him. It does not seem to me sufficient ■cause for a charge of fault or negligence in either case, or in any manner affects the principle which invalidates agreements on account of ■error or impairs the right of action respecting the same. I believe all the above propostions are fully sustained by authority. C. C. 1881, 1882; 6 L. 204, 711; 9 R. 119; 11 An. 639; 1 Brock, 147; 3 Watts & S. (Pa.) 109; 18 N. Y. 285; 10 Humph. (Tenn) 238; 37 Ill., 512; 17 Ver. 615.
There is another circumstance, I must confess, that has had considerable weight with me on this point. I am satisfied from the evidence that, at the time this settlement was made and accepted, Keough from habitual drunkenness of long standing accompanied, at times, with attacks of delirium tremens, was utterly incapacitated from making an examination of the statement in the plan of settlement, or of the accounts on which it was based, or of giving an intelligent, legal or valid consent to the transaction. He was in my view of the evidence, a mental wreck at the time, and so remained until his death — though there was no design on the part of the defendant or the parties making the settlement to practice on his weakness. They were all alike in error. The papers prepared by the experts for this settlement, on the face of them, afford to my mind evidence of the incapacity of Keough in accepting them. A business man or an accountant — as Keough was ■claimed to be — might have easily discovered from an inspection of the papers, some at least, the gross errors they contained.
There is another view of this case which in my opinion renders the reasoning on the subject of the effect of this settlement and touching the right to reopen it — to which the majority opinion is mainly confined *1443—out of place, and unnecessary to a proper determination of the case. It is this : The suit is to annul a partnership settlement. The petition contained a prayer for the appointment of auditors. The court appointed the auditors, it must be presumed with the tacit consent of the defendant, as he did not oppose the appointment. The order of the judge, directing the duties of the auditors, did not confine them to a review or re-examination of the previous settlement to ascertain whether It was correct or not, but required them to investigate the account of the partnership and report a new settlement, of the same as if the action was exclusively for the settlement of the partnership, as will be seen from the order, which is as follows :
“ Auditors be appointed to examine the accounts of Patrick Keough and Culbert W. Foreman with each other, and in connection with the firm of Keough & Foreman, and to state the accounts with precision and minuteness, so as to enable the Court to judge whether said auditors .act properly in rejecting the articles in the account. It is further ordered that the books, papers, accounts, documents, in the said cause be placed in the possession of the said auditors, and C. C. Swayze having been.chosen by plaintiffs, and Edward P. Veazie having been chosen by 4he defendants, are appointed as said auditors; and it is further ordered ■that P. J. Lefebvre be appointed to act as umpire, in case the two should ■not agree, ***** and that they make their report on or before the next term of court.”
No reference is made in that order to the previous settlement. It seems to me, if defendant or his counsel had entertained the views shown in the reasoning of the majority opinion regarding the immunity •of the previous settlement, and its finality and conclusiveness from the facts attending it and so construed their rights with reference thereto, that they would have opposed any inquiry into the partnership accounts and insisted that the entire subject was closed and sealed by the previous settlement, and objected to the appointment of the auditors, and especially to the scope of the order defining their powers, and continued their opposition by objecting to the report when made or returned into court by the auditors. Instead of doing so, however, they tacitly acquiesced in the order as stated, and when the report was made, which really was, ■and purported to be, a settlement of the partnership, and in no manner based upon or even alluding to the previous settlement, so far from moving its rejection and standing on the old settlement attacked and ■insisting on an immunity for it, they moved the adoption of the report.
The plaintiffs filed their opposition to the report, and the entire proceeding and evidence in the lower court was confined and narrowed •down to the correctness vel non of the report. Whatever might have *1444been the character of the action of the defence originally, they were supplanted and fixed by these subsequent acts and pleadings; and the question of the facts relating to this partnership' and its settlement, raised in part by the acts and pleadings of the defendant, was thus thrust upon the court, which could only thereafter legitimately direct its attention to the ascertainment whether this auditors’’report was correct ox not. This really remained as the main, if not the sole, matter of in-' quiry under the pleadings, and was the real issue tried in the- court below. I have devoted my attention assiduously to that inquiry, and would never have departed from it except to follow the tone of reasoning adopted by the majority opinion and the questions raised therein, and the result of it has confirmed me in the opinion above expressed, that Foreman was indebted to Keough, and not Keough to Foreman at the dissolution of the partnership. Of this I have not a doubt, and could state the amount of that indebtedness, but it is unnecessary. The auditors’ report is, to some exteDt, free from the blunders made by the experts, but does contain some material errors which I think should be corrected, and which, if corrected, would show a considerable balance against the defendant instead of one in his'fa-vor. A simple inspection of the two reports of the experts and auditors, and of their different and even conflicting methods of computation and statements, should, in my opinion satisfy any one that the similarity of the result reached by each, argues nothing in favor of either, but must be set down as a mere accidental coincidence.
For these reasons, I am constrained to dissent from' the conclusions reached by the majority of the Court.